DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 2, 2022, have been fully considered, in view of the amendments to the claims, and are persuasive. 
Claim Objections
The objection to the claims is withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-13, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, and 12-18 of U.S. Patent No. 11,127,532 (hereinafter ‘532). 
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claims 1, 3, 6, 16-17, and 20, ‘532 renders obvious the limitations of claims 1, 3, 6, 16-17, and 20 in ‘532 claims 1 and 3, in claims 5 and 7, and in claims 12-15.
Regarding claims 4-5 and 18-19, ‘532 renders obvious the limitations of claims 4-5 and 18-19 in ‘532 claims 12-16.
Regarding claims 7 and 9, ‘532 renders obvious the limitations of claims 7 and 9 in ‘532 claims 5 and 7, and in claims 12-16.
Regarding claims 10-13, ‘532 renders obvious the limitations of claims 10-13 in ‘532 claims 12-18.

Claims 1, 3-7, 9-13, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-14 of copending Application No. 17/378,108 (hereinafter ‘018).
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claims 1, 3-6, and 16-20, ‘108 renders obvious the limitations of claims 1, 3-6, and 16-20 in ‘108 claims 1-5, and in claims 8-12.
Regarding claims 7 and 9-13, ‘108 renders obvious the limitations of claims 7 and 9-13 in ‘108 claims 1-6, and in claims 8-14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 6-7, 9, 16-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 12, and 15 of U.S. Patent No. 11,222,749 (hereinafter ‘749). 
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding 1, 3, 6, 16-17, and 20, ‘749 renders obvious the limitations of claims 1, 3, 6, 16-17, and 20 in ‘749 claims 1 and 3, in claims 5 and 7, and in claims 12 and 15.
Regarding claims 7 and 9, ‘749 renders obvious the limitations of claims 7 and 9 in ‘749 claims 5 and 7, and in claims 12 and 15.
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848